Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over by U.S.  Pre-Grant Publication US 2019/0215815 to Blankenship et al. (hereinafter Blankenship) in view of U.S.  Pre-Grant Publication US 2018/0049151 to Yoon et al. (hereinafter Yoon)

 	As to claims 1, 6, 11 and 15, Blankenship discloses a resource configuration method comprising:
 	generating, by a network device, a first signal (Blankenship; [0095] a base station sending a  signal means signal is generated by the base station); and
 	sending, by the network device, the first signal to a terminal device at a target resource location, wherein the target resource location comprises at least one subframe, and the at least one subframe is an invalid subframe, wherein the target resource location is determined based on an identifier of a cell in which the terminal device is located, a sending period of the first signal, or an invalid subframe configuration period. (Blankenship; [0095] a base station sending a signal. [0071] discloses signal includes system information block (SIB) that includes bitmap and the bitmap indicates an invalid subframe or target resource location. [0071] also discloses b(i)=0 indicates subframe i in the period is an invalid subframe  corresponds to an invalid subframe configuration period. Here Blankenship is applied for the last alternative)
 	Blankenship discloses blank sub-frame, but fails to explicitly disclose wherein the signal is receivable at an invalid sub-frame. However, Yoon discloses
 	wherein the first signal is receivable at an invalid sub-frame (Yoon; [0117]; Fig.16; [0121] discloses invalid downlink sub-frame is used for transmitting an NB-PRS means first signal is receivable at an invalid sub-frame)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way.    

 	As to claims 2, 7, 12 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Blankenship-Yoon discloses wherein before the sending, by the network device, the first signal to a terminal device at a target resource location, the method further comprises:
 	sending, by the network device, indication information to the terminal device, wherein the indication information is used to indicate the target resource location  (Blankenship; [0071]; [0095]-0096];  discloses of sending a valid DL bitmap indicating invalid subframe) 

As to claims 3, 8, 13 and 17, the rejection of claim 2 as listed above is incorporated herein. In addition Blankenship-Yoon discloses wherein thst-the indication information ifr-being used to indicate the target resource location comprises:
the indication information is used to indicate a subframe comprised in a target resource location in at least one invalid subframe configuration period, wherein the invalid subframe configuration period comprises a positive integer quantity of radio frames, and different invalid subframe configuration periods have a same invalid subframe configuration (Blankenship; [0071] discloses b(i)=0 indicates subframe i in the period is an invalid subframe. [0051] discloses a positive integer quantity of radio frames (i.e 16 frames). [0073] discloses number of invalid subframes are p-m in a period where p could be 10 or 40 means different invalid subframe configuration. [0073] also discloses the number of subframes are 10 in each frame means same invalid subframe configuration).

As to claims 4, 9, 14 and 18, the rejection of claim 2 as listed above is incorporated herein. In addition Blankenship-Yoon discloses wherein the indication information is further used to indicate whether the first signal is transmitted within the at least one invalid subframe configuration period (Blankenship; [0071]; [0095]-[0096])

As to claims 5, 10 and 19, the rejection of claim 4 as listed above is incorporated herein. In addition Blankenship-Yoon discloses wherein that the indication information is further used to indicate whether the first signal is transmitted within the at least one invalid subframe configuration period comprises:
the indication information comprises fbitmap information, and each bit in the bitmap information is used to indicate whether the first signal is transmitted within one invalid subframe configuration period (Blankenship; [0071]; [0295]-[0096]. Here Blankenship is applied for the 1st alternative); or
the indication information comprises indication signaling, the indication signaling is used to indicate a period number of an invalid subframe configuration period in which a target resource location is located in a first time range, and the first signal is transmitted within the period corresponding to the period number 

As to claim 20, the rejection of claim 15 as listed above is incorporated herein. In addition Blankenship-Yoon discloses wherein the processor is further configured to determine, according to a determining rule pre-agreed between the terminal device and the network device, the at least one invalid subframe configuration period in which the target resource location is located (Blankenship; [0071]; [0095]-[0096] discloses bitmap (=pre-agreed rule) indicating invalid subframe)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478